                   Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 1 of 13
                                         StALSa.S'^^t .R
AO 91 (Rev. 11/11) Criminal Complaint                OtCpHRT
                                     United States District Court
                                                                 for the




                  United States of America
                                V.

                                                                            Case No.
                        Alex E. Taylor



                                                     CR                                                                        mag
                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           at least 12/24/18 through 3/1/19      in the county of            Santa Clara        In the
     Northern          District of           California        , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 912                                  Pretending to Be an Officer of the United States
18U.S.C. §701                                    Unlawful Possession of Official Badges, Identification Cards, or Other
                                                 Insignia
18 U.S.C. §§ 506(a)(2) and (3)                   Use and Possession of a Counterfeit Seal of an Agency of the United States




         This criminal complaint is based on these facts:

See Affidavit of SA Jason Cheng, attached hereto and incorporated herein by reference.




         sf Continued on the attached sheet.


                                                                                44^
                                                                                  I    j
                                                                                                              ^
                                                                                              Complainant's sigpdiiirt^
    Approved as to form^.<^                                                            FBI Special Agent. oaSon Cheng
                             AUSA            '
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:
          44^                                                                                    Judge's signature

City and state:                      San Jose, California                         Susan van Keulen, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 2 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 3 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 4 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 5 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 6 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 7 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 8 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 9 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 10 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 11 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 12 of 13
Case 5:19-cr-00303-LHK Document 1 Filed 03/04/19 Page 13 of 13
